                     Case 2:21-cr-00040-WBS Document 1 Filed 02/18/21 Page 1 of 4

      i    McGREGOR W. SCOTT
           United States Attorney
     2     HEIKO P. COPPOLA
           Assistant United States Attorney
     a
     J     501 I Street, Suite 10-100

     4

     5
           Sacramento, CA95814
           Telephone: (916) 554-2700
           Facsimile: (916) 554-2900
                                                     SEALED
     6     DMITRIY SLAVIN
           Trial Attorney
                                                                                              FILED
     7     National Security Division                                                         Feb 18, 2021
           Counterterrorism S ection
     8                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF CALIFORNIA
           Attorneys for Plaintiff
     9     United States of America

 10
                                        TN   THE I.]NITED STATES DISTzuCT COURT
 11
                                             EASTERN DISTRICT OF CALIFORNIA
 12

 13        LINITED STATES OF AMERICA,                          CASE NO.       2:21-cr-0040 WBS
 t4                                     Plaintiff              VIOLATION: 18 U.S.C. g 2339B(a)(1)-Anemptto
                                                                                                               -
                                                               Provide Material Support to a Foreign Terrorist
 15                                                            Organization

t6        MURAT KURASHEV,

t7                                      Defendant.

18

19                                                   INDICTMENT
20        COLINT ONE: [t^8 U.S-C $ 2339B(a)(1)       - Attempt to Provide Material   Support to a Foreign Terrorist
                        Organizationl
2t
                 The Grand Jury charges: T H A T
22
                                                        MURAT KURASIIEV
23

24        defendant herein, beginning on a date unknown but no later than in or about July 2020,and continuing

25        until in or about February 202l,in the Eastern District of California and elsewhere, did knowingly

26        attempt to provide "material support or resources" as that term is defined   in   18 U.S.C. $ 2339A(bX1),

27        including financial support, to a foreign terrorist organtzation (FTO), namely, HayatTahrir al-Sham

28        (HTS), which at all relevant times was designated by the Secretary of State as a Foreign Terrorist


           INoIctvmNr
                   Case 2:21-cr-00040-WBS Document 1 Filed 02/18/21 Page 2 of 4

      1   Organtzation (FTO) pursuant to Section 219 of the Immigration and Nationality Act (INA), knowing

     )    that HTS was a designated foreign terrorist organization (as defined in 18 U.S.C. g 2339B(9)(6), that
     a
     J    HTS engages and has engaged in terrorist activity (as defined in Section 212(a)(3)(B) of the INA), and

     4    that HTS engages in and has engaged in terrorism (as defined in Section 140(dX2) of the Foreign

     5    Relations Authorizations Act, Fiscal Years 1988 and 19S9).

     6           All in violation of   18   U.S.C. $$ 2339B(aX1) and2.

     7                                                                   A TRUE BILL.
     8
                                                                         isl riignature on file WIAUSA
     9
                                                                         FOREPERSON
 10

 11


 t2       McGREGOR W. SCOTT
          United States Attomey
 l3
 t4
15

t6

17

18

t9
20

21

22

Z)

24

25

26

27

28
              Case 2:21-cr-00040-WBS Document 1 Filed 02/18/21 Page 3 of 4


No.   2:21-cr-0040 WBS



                                   UNITED STATES DISTRICT COURT

                                         Eastern District of California

                                               Criminal Division


                                    T}M, UMTED STATES OF AMERICA


                                           MURAT KURASHEV,


                                               INDICTMENT
  VIOLATIoN(S): l8 U.S.C. $ 2339B(a)(l) - Attempt to Provide Material Support to a Foreign Temorist
                                                 Organization




             A*uebitt'              /s/ Signature on file MAUSA
                                                   Foreman.



             Filed in open court this   18th                    day


             of        February           ,A.D.2o 21
                  -_

                                                       Clerk.



                                                                      Bench warrant —detention/bai
             Bail, $
                                                                      To be determined at IA




                                                 GPO 863 525
                         l

      Case 2:21-cr-00040-WBS Document 1 Filed 02/18/21 Page 4 of 4




                          United States v. Murat Kurashev
                               Penalties for Indictment
Defendant
MURAT KURASHEV


COUNT 1:

VIOLATION:        18 U.S.C. $ 2339B(a)(1) -   Attemptto Provide Material Supportto   a
                  Foreign Terrorist Organization

PENALTIES:        20 years in prison; or
                  Fine of up to $250,000; or both fine and imprisonment
                  Supervised release of any term of years up to life

SPECIAL ASSESSMENT: $100 (mandatory on eachcount)
